Interim Decision #1608

'km= or

Purses

In Visa Petition Proceedings
A-12814567
Decided by Board Arno

30, 2966

Since the adoption on 3anuary 21, 1983 of beneficiary (born out of wedlock in
1047) by her natural father and his wife by decree of the Municipal Court
of Saint Croix, Christiansted, Virgin Islands, in accordance with Title 10,
section 482, of the Virgin Islands Code, when the beneficiary was under 18
years of age, constitutes an acknowledgement and legitimation pursuant to
said section of the Virgin Islands Code, beneficiary is a legitimated child
within the meaning of section 101(b) (1) (0), Immigration and Nationality
Act, as amended. • ' •

The case comes forward on appeal from the order of the District
Director, San Juan, Puerto Rico dated April 6, 1966 den 'ying the
visa petition for the reason that at the time of the adoption, the
beneficiary had passed her 14th birthday and, therefore, could not
be considered as the petitioner's child within the definition of the
Immigration and Nationality Act.
The petitioner, a native of Antigiia , British West Indies, a naturalizod citizen of the United States, lies filed a petition to classify
the status of his alien relative for issuance of an immigrant visa. The beneficiary is a native and citizen of Antigua, British West
Indies, born September 2, 1947, female.
The beneficiary is the adopted daughter of the petitioner. There
has been submitted a certified copy of a decree of the Municipal..
Court of Saint Croix Christiansted, Virgin Islands showing that
the beneficiary and herI brother, Sylvanus, were adopted by the petioner and his wife, Eileen, whom he had married on May 81, 1955,
on January 21, 1968. The adoption_ papers indicate that the children
were residing with the petitioner in the Virgin Islands. There is
also contained in the Inovin
. g papers a consent to the adoption executed by the natural. mother of the children who declares that they

were born out of wedlock and that their natural father is Samuel
It. Peters, the petitioner. In addition, two ministers under date of
691

Interim' Decision #1608
January 11, 1966 have certified that the two children have resided
with the adoptive parents for the past three years.
The visa petition was denied by the District Director for the reason that the beneficiary, at the time of the adoption, was over the
age of 14 years and could nob be considered an adopted child within,

the definition of Section 101 (lb) (1) (E) of the Immigration and
Nationality Act. Counsel, while taking issue with the denial of the
visa petition on the adoption ground, also asserts that the beneficiary .
is a legitimated child. He relies upon the provisions of Title 16,.
Virgin Islands Code, Section 462, which provides:
The father of an illegitimate child, by pubncly acknowledging it as his own,
with the consent of his wife, if he is married, into his farmer, and otherwise

treating it as if it were a legitimate child, thereby adopts it as such; and such
child is thereafter deemed for all purposes legitimate from the time of its
birth.
The revision note in the Code explains that section 462 is new
and is designed to ameliorate the rigors of the common law with
respect to illegitirnates and that wording of the section is based
upon section 230 of the Civil. Code of California. Section 230 of
the California Civil Code provides that the father of an illegitimatechild, by publicly acknowledging it his own, receiving it as such,.
with the consent of his wife, if he is married, into his family, and
otherwise treating it as if it were his legitimate child, thereby
adopts it as such; and such child is thereupon deemed for all .purposes legitimate from the time of its birth. The slight difference•
in language is not regarded as significant.
Section 230 of the California Civil Code has been construed ae
a statute of legitimation.1 The birth Certificate of the beneficiary
does not name the father. Counsel in his brief alleges, without
corroboration or documentation, that in a child support action,
brought against the 'petitioner by the natural mother on or about
1951, the petitioner made public acknowledgement to the court that
the beneficiary (age 4) was his daughter and that St. John's Police
Court, St. John, Antigua, West Indies, after the public acknowledgement, entered a support order.
However, it is believed unnecessary to remand the case for
evidence of this support order. The beneficiary was adopted by
the petitioner and h is wife on January 21, 1968 when the beneficiary
was under the age of 18 years. This legal adoption conformed with
the requirements of the Virgin Islands Code, Title 16, section 462 .
set out above. This adoption .constitutes an acknowledgement and
1 Ballantine v. De Riles, 226 F.2d 623 (9th Cis, 1955) affirmed 851 TIS 5TO,
rehearing denied 352 VS 907.

692

IRteriiii'Deolsion #1608
legitimation pursuant to Title 16, Virgin Islands Code, section 462. 2

It is concluded that under Title 16, section 462, Virgin Islands
Code, the beneficiary has been legitimated while under the age of '
18 years and qualifies as a child within the meaning of section 101
(b) (1) (C) of the Immigration and Nationality Act. The appeal
will be sustained.
ORDER: It is ordered that the appeal be and the same is hereby
sustained and that the visa petition be approved.
'See Matter of Palaefo, Int. Dee. No. 1470; See also Matter of Dar , 6
L & N. 825.
—

693

